FILED
                                                                       IN THE OFFICE OF THE
                                                                    CLERK OF SUPREME COURT
                                                                           JUNE 22, 2022
                                                                     STATE OF NORTH DAKOTA




                  IN THE SUPREME COURT
                  STATE OF NORTH DAKOTA

                                2022 ND 129

State of North Dakota,                                  Plaintiff and Appellee
      v.
Shon Taylor,                                         Defendant and Appellant

                                No. 20220038

Appeal from the District Court of Ward County, North Central Judicial
District, the Honorable Richard L. Hagar, Judge.

AFFIRMED AND REMANDED.

Per Curiam.

Christopher W. Nelson, Assistant State’s Attorney, Minot, ND, for plaintiff and
appellee.

Benjamin C. Pulkrabek, Mandan, ND, for defendant and appellant.
                               State v. Taylor
                                No. 20220038

Per curiam.

[¶1] Shon Taylor appeals from an amended criminal judgment entered after
he pled guilty to burglary and was ordered to pay restitution. The district court
ordered Taylor pay restitution in the amount of $57,013, including $13,355.38
payable to State Farm Fire and Casualty Company and $43,657.62 payable to
the victim listed on the confidential information form. On appeal, Taylor
argues the district court erred in ordering restitution because the failure to
question one of the witnesses about the value of the stolen items was an
obvious error and there was a clerical error in calculating the amount of his
restitution. Taylor and the State agree there was a mathematical error in
calculating the amount of restitution Taylor was ordered to pay the victim and
the restitution should be reduced by $1,000. We direct the district court to
modify the amended judgment and reduce the amount of restitution Taylor is
ordered to pay the victim to $42,657.62 and the total amount of restitution to
$56,013. Except for the clerical error in the amount of the restitution, we
conclude the district court acted within statutory limits. State v. McGowen,
2020 ND 121, ¶ 25, 943 N.W.2d 817 (stating a restitution order is reviewed to
determine whether the district court acted within statutory limits, which is
similar to the abuse of discretion standard of review). We affirm the amended
judgment, except the clerical error, under N.D.R.App.P. 35.1(a)(2) and (4), and
remand for the court to correct the clerical error.

[¶2] Jon J. Jensen, C.J.
     Gerald W. VandeWalle
     Daniel J. Crothers
     Lisa Fair McEvers
     Jerod E. Tufte




                                       1